                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

KEVIN LEIGH WILLIAMS                                                                   PLAINTIFF

VS.                                                        CIVIL ACTION NO.: 3:17cv508LRA

HINDS COUNTY WARDEN MARY RUSHING;
HINDS COUNTY; HINDS COUNTY SHERIFF
VICTOR MASON; DEPUTY SHERIFF TONY
ALEXANDER; DEPUTY SHERIFF BRANDON
WILLIAMS and CORRECTIONS DEPUTY
EBENEZER DERA MOLA                                                                 DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       This matter came before the Court on the Motion for Summary Judgment filed by

Warden Mary Rushing, Sheriff Victor Mason, Deputy Ebenezer Daramola [misidentified as

“Dera Mola” in Complaint], Deputy Tony Alexander, Deputy Brandon Williams and Hinds

County, Mississippi [Doc. #53]. The Motion has been briefed by all of the parties, and it is ripe

for a decision. For the reasons that follow, the Court grants the Motion as to Warden Mary

Rushing, Sheriff Victor Mason, and Hinds County, but denies the Motion as to Deputy Tony

Alexander, Deputy Ebenezer Daramola, and Deputy Brandon Williams.

       The Plaintiff, Kevin Leigh Williams, was housed as a pretrial detainee in the Hinds

County Detention Center [HCDC] in Raymond, Mississippi, at various times, beginning in

August, 2016, and continuing intermittently until he filed this Complaint on June 27, 2017. On

July 26, 2017, Williams was convicted of aggravated assault in Copiah County and was

sentenced on that date. Williams’s Complaint has two primary bases: first, he contends that

conditions at HCDC were so bad that they violated his constitutional rights. Specifically, he

charges that the cells are nasty; there is black mold in the showers; the vent covers are clogged

with dirt; there are no fire exits; the ventilation system is inadequate; he had to sleep on the floor
for a week; the toilets leaked; there was no heat in the winter, and the outdoor recreation door is

welded shut. During the hearing held in this matter on February 15, 2018, Williams admitted

that his injuries from these conditions were limited to “sustained injuries, mental injuries – I say

mental injuries because I didn’t actually, you know, sustain an injury from that. But I could later

on in the future as far as the black mold, I know.” [Transcript of Omnibus Hearing held on

February 15, 2018, p. 13].

        Williams also contends that he was subjected to excessive force while housed at HCDC.

On March 8, 2017, during a search of his cell, Williams saw an officer throwing his papers onto

the floor. When he complained, Deputy Sheriff Tony Alexander kicked him, stomped on the

back of his neck, then hit him with a heavy flashlight. Defendant Deputy Sheriff Brandon

Williams witnessed the assault by Alexander and failed to intervene to protect Williams. When

Williams asked Sergeant Don Jackson 1 and Deputy Ebenezer Deramola to take him to medical,

they refused to do so. According to Williams, Defendant Victor Mason, Sheriff of Hinds

County, failed to correct the misuse of force and verbally threatened Williams. Mason was also

responsible for the conditions of the jail and failed to correct them. Defendant Mary Rushing,

the Warden of the Hinds County Detention Facility, learned of the misuse of force, but she failed

to instruct and/or supervise her deputies and was deliberately indifferent to the conditions at the

jail. Williams sued Hinds County and Defendants Rushing and Mason primarily in their

supervisory roles.

        Rule 56 of the Federal Rules of Civil Procedure states, in relevant part, that “[t]he court

shall grant summary judgment if the movant shows that there is no genuine dispute as to any



1
 As Williams was told during the hearing held in this matter on February 15, 2018, Jackson, who is no longer
employed by Hinds County and could not be located by the United States Marshals Service, has never been served
with process, and he is not a Defendant.

                                                       2
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

We construe the evidence in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party’s favor. R & L Inv. Prop., LLC v. Hamm, 715 F.3d 145, 149

(5th Cir. 2013). An issue of fact is genuine if the “‘evidence is sufficient to permit a reasonable

factfinder to return a verdict for the nonmoving party.’ ” Lemoine v. New Horizons Ranch and

Center, 174 F.3d 629, 633 (5th Cir. 1999) (quoting Colston v. Barnhart, 146 F.3d 282, 284 (5th

Cir.), cert. denied, 119 S.Ct. 618 (1998)). Issues of fact are material if “resolution of the issues

might affect the outcome of the suit under governing law.” Lemoine, 174 F.3d at 633. The Court

does not, “however, in the absence of any proof, assume the nonmoving [or opposing] party

could or would prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc) (emphasis omitted). Moreover, the non-moving party's burden to come

forward with “specific facts showing that there is a genuine issue for trial,” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986), is not satisfied by “conclusory allegations” or by

“unsubstantiated assertions,” or by only a “scintilla” of evidence. Little, 37 F.3d at 1075.

       This case is based upon 42 U.S.C. §1983, which prohibits the deprivation of

constitutional rights under color of state law. As the United States Supreme Court has taught,

“the treatment a prisoner receives in prison and the conditions under which he is confined are

subject to scrutiny under the Eighth Amendment.” Helling v. McKinney, 509 U.S. 25, 31 (1993).

The Eighth Amendment applies to the State of Mississippi and its agencies by virtue of the Due

Process Clause of the Fourteenth Amendment, and it prohibits the infliction of cruel and unusual

punishment for crimes. Wilson v. Seiter, 501 U.S. 294, 296–97 (1991). The amendment's

protection extends to prohibit deprivations that are not specifically a part of a prison sentence,

but are suffered as the result of imprisonment. Id. at 297, citing Estelle v. Gamble, 429 U.S. 97



                                                  3
(1976). The amendment requires prison officials to provide humane conditions of confinement,

including adequate medical care. Farmer v. Brennan, 511 U.S. 825, 832 (1994). Pretrial

detainees are protected by the Fourteenth Amendment, and the analysis is much the same. Hare

v. City of Corinth, MS., 135 F.3d 320, 326–7 (5th Cir.1998).

       Most of Williams’s claims – that the cells are nasty; there is black mold in the showers;

the vent covers are clogged with dirt; there are no fire exits; the ventilation system is inadequate;

he had to sleep on the floor for a week; the toilets leaked; there was no heat in the winter, and the

outdoor recreation door is welded shut – should be treated as attacking the conditions of his

confinement. In order to succeed on a claim under § 1983 alleging unconstitutional jail

conditions, a pretrial detainee must establish that the complained-of conditions have been

imposed for a punitive purpose and that they have resulted in “serious deficiencies” in providing

for his “basic human needs.” Shepherd v. Dallas Cnty., 591 F.3d 445, 454 (5th Cir.2009). In a

conditions-of-confinement case, the “harm” is caused by the condition itself, such as when

inadequate food, heating, or sanitary conditions themselves constitute miserable conditions. Scott

v. Moore, 114 F.3d 51, 53 (5th Cir.1997); Duvall v. Dallas Cnty., 631 F.3d 203, 206 (5th

Cir.2011) (the conditions of a pretrial detainees's detention may be so harmful or dangerous that

the conditions themselves may amount to impermissible “punishment.”).

       Because he was a pretrial detainee during his stay in the HCDC, Williams had a clearly

established constitutional right to be free from punishment. Bell v. Wolfish, 441 U.S. 520

(1979); Hamilton v. Lyons, 74 F.3d 99, 103 (5th Cir.1996). “Punishment” may be “the

manifestation of an explicit policy or restriction”; it may also be manifested by a de facto policy

if a pattern of conduct or condition is sufficiently extended or pervasive such that intent to punish

may be presumed. Id. at 452. Therefore, under the law Williams must prove the “existence of an



                                                  4
identifiable intended condition or practice that was not reasonably related to a legitimate

governmental objective.” Id. at 455. The practice may be an explicit policy, such as a written

rule, or it may also be manifested by a de facto policy. The latter must be by “... acts or

omissions sufficiently extended or pervasive ... to prove an intended condition or practice.” Id. In

such a case, the intent to punish may be presumed. Id. at 452.

       As explained above, as a pretrial detainee, Williams must show there were serious

deficiencies in providing for “basic human needs” and that there was an intent to punish. The

conditions described by Williams concerning his stay in the HCDF do not rise to this level of

severity. The Court concludes that he has failed to prove by a preponderance of the evidence that

the conditions in the HCDF were so deficient as to him to constitute an intent to punish him. The

law requires supporting evidence to counter the Defendants' claims of immunity. Additionally,

to establish municipal liability, Williams must show that a policy or custom was “adopted or

maintained with objective deliberate indifference to [Williams]'s constitutional rights.” Hare, 74

F.3d at 649 n. 4 (cited in Olabisiomotosho v. City of Houston, 185 F.3d 521, 526 (5th Cir.1999)).

       Williams has not pointed to any “explicit policy” that led to any injury. Scott, 114 F.3d

51, n. 2. The general conditions about which he complains are not shown to be an explicit policy

or a de facto policy that were so pervasive so as to prove it was intended or was a practice. The

Court concludes that Williams’s sworn statements concerning his conditions of confinement in

the HCDC are not sufficient to create a factual issue as to whether those conditions constituted

punishment and whether they resulted in serious deficiencies in the provision of his basic human

needs. Further, he set forth no evidence showing a de facto policy at the jail wherein an intent to

punish could be presumed. Williams did receive food, clothing, and medical care, and his proof




                                                  5
fails to show that his conditions of confinement constituted punishment and resulted in serious

deficiencies in the provision of Plaintiff's basic human needs.

         Williams did not testify that he had direct personal contact with Sheriff Mason, other than

his contention that Mason had threatened, within his earshot, to “blow the jail up with all of us

inmates inside it, and [on] another occasion, he would beat us.” [Transcript, p. 10.] 2 As noted

above, Williams has also failed to establish that a de facto policy existed with an intent to punish

him, and the conditions described by him do not rise to the level of constitutional violations.

Accordingly, Defendants Mason, Hinds County, and Rushing, as supervisory, or municipal

Defendants, are entitled to summary judgment on the issues regarding the conditions at the

HCDC.

         However, Williams's claim that Deputy Tony Alexander used excessive force during the

shakedown of his cell on March 8, 2017, cannot be disposed of so easily. The standard for a

pretrial detainee’s excessive force claim is a solely objective one. Kingsley v. Hendrickson, 135

S. Ct. 2466, 2473 (2015). As the Supreme Court has taught, “[T]he Due Process Clause protects

a pretrial detainee from the use of excessive force that amounts to punishment.” Graham v.

Connor, 490 U.S. 386, 395 n. 10 (1989). Such “punishment” can consist of actions taken with an

“expressed intent to punish.” Bell, 441 U.S. at 538. However, even in the absence of an

expressed intent to punish, a pretrial detainee can nevertheless prevail by showing that the

actions are not “rationally related to a legitimate nonpunitive governmental purpose” or that the

actions “appear excessive in relation to that purpose.” Id., at 561.


2
 In the Eighth Amendment context, our circuit has recognized as a general rule that ‘mere threatening language and
gestures of a custodial office[r] do not, even if true, amount to constitutional violations.’ McFadden v. Lucas, 713
F.2d 143, 146 (5th Cir. 1983) (quoting Coyle v. Hughes, 436 F.Supp. 591, 593 (W.D.Okla, 1977); accord Johnson v.
Glick, 481 F.2d 1028, 1033 n. 7 (2d Cir. 1973) (the use of words, no matter how violent, does not comprise a § 1983
violation), cert. denied, 414 U.S. 1033, (1973); Collins v. Cundy, 603 F.2d 825, 827 (10th Cir.1979) (verbal
harassment consisting of sheriff's threat to ‘hang’ prisoner does not state constitutional deprivation actionable under
§ 1983).

                                                           6
       The use of an objective standard protects an officer who acts in good faith, and courts

defer to the expertise of correctional officials, who must have substantial discretion to devise

reasonable solutions to the problems they face. Florence v. Board of Chosen Freeholders of

County of Burlington, 566 U.S. 318, 326 (2012). To prevail on an excessive force claim,

therefore, a plaintiff must show: (1) injury, (2) which resulted directly and only from a use of

force that was clearly excessive, and (3) the excessiveness of which was clearly unreasonable.

Tarver v. City of Edna, 410 F.3d 745, 751 (5th Cir. 2005). A plaintiff asserting an excessive

force claim must have suffered at least some form of injury resulting from the use of clearly

excessive force, although it is unnecessary to reach an arbitrary level of seriousness. The extent

of the injury may be considered, however, in determining if the force used was malicious,

wanton or unnecessary. Hudson, 503 U.S. at 7, 112 S.Ct. 995.

       Federal courts have limited officers’ liability for excessive force, applying it only to

situations in which the use of force was the result of an intentional and knowing act. Kingsley,

135 S. Ct. at 2474. Moreover, an officer enjoys qualified immunity and is not liable for

excessive force unless he has violated a “clearly established” right, such that “it would [have

been] clear to a reasonable officer that his conduct was unlawful in the situation he confronted.”

Saucier v. Katz, 533 U.S. 194, 202 (2001). Even where an officer can be held liable, there may

be no municipal liability. “[T]to establish municipal liability based on an employee's episodic

act or omission, a plaintiff must show the violation ‘resulted from a municipal policy or custom

adopted and maintained with objective deliberate indifference.’” Garza v. City of Donna, 922

F.3d 626, 637 (5th Cir. 2019) (quoting Brumfield v. Hollins, 551 F.3d 322, 331 (5th Cir. 2008)).

       That being the standard for liability, and construing the evidence in the light most

favorable to Williams, the Court cannot discern, at this juncture, any legitimate governmental



                                                 7
interest that was served by assaulting Williams as he alleges, despite the Defendants’ suggestion

that Alexander was “restoring order and security by using force.” The Defendants’ argument

that Williams’s claim should be dismissed because he suffered only de minimis injuries is

likewise unavailing. That argument was decisively rejected by the Supreme Court in Wilkins v.

Gaddy, 559 U.S. 34, 38 (2010) (“An inmate who is gratuitously beaten by guards does not lose

his ability to pursue an excessive force claim merely because he has the good fortune to escape

without serious injury.”); see also Hudson v. McMillian, 503 U.S. 1, 4 (1992); Wilson v. Rheams,

494 F. App’x 469, 470 (5th Cir. 2012).

       Williams has not satisfactorily established that Defendants Mason and Rushing were

involved in the search, nor has he established that the alleged assault was the result of any policy

for which they or Hinds County would have been responsible. These Defendants are entitled,

therefore, to summary judgment on these claims. With respect to Defendant Alexander,

Defendant Williams, who allegedly observed the assault but failed to intervene, and Deputy

Deramola, who failed to take Williams for medical treatment, there are genuine issues of

material fact that preclude the entry of summary judgment. Thus, the Motion for Summary

Judgment will be denied for these Defendants at this time, and this matter will be placed on the

Court’s trial docket.

       IT IS, THEREFORE, ORDERED that the Motion for Summary Judgment submitted

by the Defendants [53] be GRANTED as to Defendants Hinds County, Sheriff Victor Mason,

and Warden Mary Rushing and DENIED as to Defendants Tony Alexander, Deputy Brandon

Williams, and Deputy Ebenezer Deramola. The Clerk of the Court shall alter the docket to

reflect the dismissal of Hinds County, Sheriff Mason, and Warden Rushing.




                                                 8
IT IS SO ORDERED, this the 27th day of September 2019.




                        /s/ Linda R. Anderson
                   UNITED STATES MAGISTRATE JUDGE




                                    9
